ACCEPTED
                                                                               13-15-00362-CV
                                                               THIRTEENTH COURT OF APPEALS
                                                                      CORPUS CHRISTI, TEXAS
                                                                          11/2/2015 1:18:06 PM
                                                                              Dorian E. Ramirez
                                                                                         CLERK

                    CASE NO. 13-15-00362-CV

              IN THE COURT OF APPEALS FOR THEFILED IN
                                         13th COURT OF APPEALS
            THIRTEENTH JUDICIAL DISTRICT OF TEXAS
                                      CORPUS  CHRISTI/EDINBURG, TEXAS
             AT CORPUS CHRISTI–EDINBURG,11/2/2015
                                           TEXAS1:18:06 PM
                                                 DORIAN E. RAMIREZ
                                                      Clerk
   McALLEN HOSPITALS, L.P., McALLEN HOSPITALS, L.P. d/b/a
   McALLEN MEDICAL CENTER, McALLEN MEDICAL CENTER,
 McALLEN HOSPITALS, L.P. d/b/a SOUTH TEXAS HEALTH SYSTEM
            AND SOUTH TEXAS HEALTH SYSTEM,
                                             Appellants

                                vs.

  MARIO RODRIGUEZ AND LUDIVINA IRACHETA, INDIVIDUALLY
   AND AS NEXT FRIENDS OF XXXXX XXXXXXXXX, A MINOR,
                                           Appellees


            APPEAL FROM CAUSE NUMBER C-2334-12-H
     TH
   389    JUDICIAL DISTRICT COURT, HIDALGO COUNTY, TEXAS
                      JUDGE LETICIA LOPEZ


                       APPELLANTS’ BRIEF


                                      Ronald G. Hole
                                      State Bar No. 09834200

                                      HOLE & ALVAREZ, L.L.P.
                                      612 W. Nolana Loop, Ste 370
                                      P.O. Box 720547
                                      McAllen, Texas 78504
                                      Telephone:      (956) 631-2891
                                      Telecopier:     (956) 631-2415
                                      E-Mail: Mail@HoleAlvarez.com

ORAL ARGUMENT REQUESTED                              November 2, 2015
       Russell W. Schell
       State Bar No. 17736800
       Email: rschell@schellcooley.com
       Jennifer G. Martin
       State Bar No. 00794233
       Email: jmartin@schellcooley.com

       SCHELL COOLEY LLP
       15455 Dallas Parkway, Suite 550
       Addison, Texas 75001
       (214) 665-2000
       (214) 754-0060 FAX

       ATTORNEYS FOR APPELLANTS
       McALLEN HOSPITALS, L.P.,
       McALLEN HOSPITALS, L.P. d/b/a
       McALLEN MEDICAL CENTER,
       McALLEN MEDICAL CENTER,
       McALLEN HOSPITALS, L.P. d/b/a
       SOUTH TEXAS HEALTH SYSTEM
       AND SOUTH TEXAS HEALTH
       SYSTEM




-ii-
                IDENTITY OF PARTIES AND COUNSEL

Appellants/Defendants:                     Counsel for Appellants:

McAllen Hospitals, L.P., McAllen           Ronald G. Hole
Hospitals, L.P. d/b/a McAllen              Hole & Alvarez, L.L.P.
Medical Center, McAllen Medical            P. O. Box 720547
Medical Center, McAllen Medical            McAllen, Texas 78504-0547
Center, McAllen Hospitals, L.P.            Telephone:(956) 631-2891
d/b/a South Texas Health System            Telecopier:(956) 631-2415
and South Texas Health System              E-Mail: Mail@Hole&Alvarez.com
c\o Hole & Alvarez, L.L.P.
P.O. Box 720547                            Russell W. Schell
McAllen, Texas 78504-0547                  Jennifer G. Martin
                                           SCHELL COOLEY LLP
                                           15455 Dallas Parkway, Suite 550
                                           Addison, Texas 75001
                                           (214) 665-2000
                                           (214) 754-0060 FAX

Appellees/Plaintiffs:                      Counsel for Appellees:

Mario Rodriguez and Ludivina               Russell S. Post
Iracheta, Individually and as              Patrice B. Childress
Next Friends of XXXXX                      Beck\Redden LLP
XXXXXXXXX, a Minor                         1221 McKinney Street, Suite 4500
c\o Beck\Redden LLP                        Houston, Texas 77010
1221 McKinney Street, Suite 4500           Telephone: (713) 951-3700
Houston, Texas 77010                       Telecopier: (713) 951-3720
                                           E-Mail: rpost@beckredden.com
                                           E-Mail: pchildresst@beckredden.com




                                   -iii-
                                      TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL.. . . . . . . . . . . . . . . . . . . . . . . . iii

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . viii

RECORD REFERENCES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xi

PARTY REFERENCES.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xi

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xii

ISSUE PRESENTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xii

        Did the trial court abuse its discretion by denying Appellant’s Motion for
        Dismissal Pursuant to Section 74.351 of the Texas Civil Practice and
        Remedies Code when Plaintiffs’ expert reports were not timely served?
        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xii

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

SUMMARY OF ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

        A.      This Court reviews the decision below for an abuse of discretion,
                with de novo review of pure matters of law.. . . . . . . . . . . . . . . 7

        B.      Plaintiffs were required to serve expert reports on the MMC
                Defendants or their attorney no later than December 5, 2015.
                ................................................. 8



                                                      -iv-
     1.      The Petition against Appellants was filed on August 7, 2013.
             . ...........................................9

     2.      The deadline for service of reports was December 5, 2013.
             . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

C.   Filing reports on October 11, 2013, was not service.. . . . . . . 10

D.   Plaintiffs were required to serve reports in accordance with Rule
     21a.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

     1.      The MMC Defendants became parties to the lawsuit on
             August 7, 2013.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

     2.      Rule 21a authorizes only four methods of service.. . . . 12

E.   Reports provided to Steve Gonzalez and Edward Castillo were not
     service of reports upon Appellants or Appellants’ counsel.. . . 13

     1.      Neither Steve Gonzalez nor Edward Castillo were attorneys
             of record for the MMC Defendants.. . . . . . . . . . . . . . . . 14

     2.      The MMC Defendants did not agree to extend the deadline
             to serve expert reports.. . . . . . . . . . . . . . . . . . . . . . . . . 17

     3.      Appellees’ exhibits do not evidence service of reports on
             the MMC Defendants.. . . . . . . . . . . . . . . . . . . . . . . . . . 19

     4.      The reports were not even served on Edward Castillo.
             . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

     5.      Fulp is dispositive of this case.. . . . . . . . . . . . . . . . . . . 22

F.   The insurance carrier receiving copies of the report is insufficient
     to comply with the strict requirements of Section 74.351.. . . . 23

G.   Service of reports on January 17, 2014 was untimely.. . . . . . 24


                                          -v-
CONCLUSIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

APPENDIX. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

INDEX OF APPENDIX. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

        Tab 1           Order Denying McAllen Hospital Defendants’ Motion
                        to Dismiss, entered on August 5, 2015

        Tab 2           Letter between Plaintiffs’ Counsel and Co-
                        Defendant’s Counsel dated October 11, 2013
                        (Plaintiffs’ Exhibit No. 8)

        Tab 3           TEX. CIV. PRAC. & REM. §74.351(Vernon Supp. 2003)




                                                   -vi-
                                    INDEX OF AUTHORITIES
Cases

Am. Transitional Care Ctrs. of Texas, Inc. v. Palacios, 46 S.W.3d 873 (Tex.
  2001).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Birdwell v. Cox, 18 Tex. 535 (1857) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Cayton v. Moore, 224 S.W.3d 440 (Tex. App.–Dallas 2007, no pet.). . . . . 8

Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238 (Tex. 1985). . . . 7

Fulp v. Miller, 286 S.W.3d 501 (Tex. App.–Corpus Christi 2009, no pet.)
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 12, 22, 23

Garza v. Carlson, 398 S.W.3d 848 (Tex. App.–Corpus Christi 2012, pet.
   denied). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Goforth v. Bradshaw, 296 S.W.3d 849 (Tex. App.–Texarkana 2009, no pet.)
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Herrera v. Seton Nw. Hosp., 212 S.W.3d 452 (Tex. App.–Austin 2006, no
   pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Johnson v. City of Fort Worth, 774 S.W.2d 653 (Tex. 1989) . . . . . . . . . . . 8

Kendrick v. Garcia, 171 S.W.3d 698 (Tex. App.–Eastland 2005, pet. denied)
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Kennedy v. Hyde, 682 S.W.2d 525 (Tex. 1984) .. . . . . . . . . . . . . . . . . . . 18

Konasiewicz v. Lomas, 2015 Tex. App. LEXIS 7853 (Tex. App.–Corpus
   Christi July 30, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Martinez v. Gonzales, No. 13-14-00241-CV, 2015 Tex. App. LEXIS 9700
   (Tex. App.–Corpus Christi, Sept. 17, 2015, n.p.h.). . . . . . . . . . . . . . . . 8



                                                      -vii-
Offenbach v. Stockton, 285 S.W.3d 517 (Tex. App.–Dallas 2009), aff'd, 336
S.W.3d 610 (Tex. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 24

Otero v. Alonzo, No. 13-10-00304-CV, 2011 Tex. App. LEXIS 1559 (Tex.
   App.–Corpus Christi Mar. 3, 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Owens v. Handyside, No. 01-12-01108-CV, 2015 Tex. App. LEXIS 10426
  (Tex. App.–Houston [1st Dist.] Oct. 8, 2015, n.p.h.). . . . . . . . . . . . . . 10

Padilla v. LaFrance, 907 S.W.2d 454 (Tex. 1995).. . . . . . . . . . . . . . . . . . 19

Pallares v. Magic Valley Elec. Coop., 267 S.W.3d 67 (Tex. App.–Corpus
    Christi 2008, pet. denied). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Pessel v. Jenkins, 125 S.W.3d 807 (Tex. App.–Texarkana 2004, no pet.)
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Petty v. Churner, 310 S.W.3d 131 (Tex. App–Dallas, 2010, no pet.). . . . . 8

Salinas v. Dimas, 310 S.W.3d 106 (Tex. App.–Corpus Christi 2010, pet.
    denied). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Stockton v. Offenbach, 336 S.W.3d 610 (Tex. 2011). . . . . . . . . . . . 8, 9, 25

Univ. of Tex. Health Sci. Ctr. v. Gutierrez, 237 S.W.3d 869 (Tex.
   App.–Houston [1st Dist.] 2007, pet. denied). . . . . . . . . . . . . . . . . . . . . 12
Walker v. Gutierrez, 111 S.W.3d 56 (Tex. 2003). . . . . . . . . . . . . . . . . . . . 7

Zanchi v. Lane, 408 S.W.3d 373 (Tex. 2013). . . . . . . . . . . . . . . . . . . . 9, 11


Statutes

Tex. Civ. Prac. & Rem. Code § 74.351. . . . . . . . . . . . . . . . . . . 8-11, 23, 25




                                                     -viii-
Rules

Tex. R. Civ. P. 11. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Tex. R. Civ. P. 21a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Tex. R. Civ. P. 8. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23


Other Authorities

Lamont A. Jefferson, Trends and Traps in Rules of Civil Procedure, 70 The
   Advoc. (Texas) 48 (2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12




                                                   -ix-
                          RECORD REFERENCES

      The record in this cause consists of the Clerk’s Record (1 volume), a

Supplemental Clerk’s Record (1 volume) and the Reporter’s Record (3

volumes). The Clerk’s Record will be referred to as “C.R. __” or “Supp. C.R.

__”, and the Reporter’s Record will be referred to by volume and page, R.R.

Vol. __, p. ___. Documents in the Appendix will be referred to as “App. __”.



                            PARTY REFERENCES

      McAllen Hospitals, L.P., McAllen Hospitals, L.P. d/b/a McAllen Medical

Center, McAllen Medical Center, McAllen Hospitals, L.P. d/b/a South Texas

Health System and South Texas Health System, Appellants herein, are five

defendants in the trial court. For ease of reference, such defendants will at

times be referred to as “the MMC Defendants” or “Appellants.”          Mario

Rodriguez and Ludivina Iracheta, Individually and as Next Friends of XXXXX

XXXXXXXXX, a Minor, Appellees herein, are the plaintiffs in the trial court.

For ease of reference, Mario Rodriguez and Ludivina Iracheta, Individually

and as Next Friends of XXXXX XXXXXXXXX, a Minor, will at times be

referred to as “Plaintiffs” or “Appellees.”




                                       -x-
                       STATEMENT OF THE CASE

     The underlying proceeding is a suit for damages alleging a cause of

action based upon medical negligence. (C.R. 80-89) Appellants filed a

Motion for Dismissal Pursuant to Section 74.351 of the Texas Civil Practice

and Remedies Code. (C.R. 249-54)            On August 5, 2015, the trial court

signed an order denying Appellants’ Motion to Dismiss. (C.R. 402) This

accelerated interlocutory appeal follows. (C.R. 403-07)



                           ISSUE PRESENTED

     Did the trial court abuse its discretion by denying Appellant’s Motion for

Dismissal Pursuant to Section 74.351 of the Texas Civil Practice and

Remedies Code when Plaintiffs’ expert reports were not timely served?




                                     -xi-
                       CASE NO. 13-15-00362-CV

                IN THE COURT OF APPEALS FOR THE
              THIRTEENTH JUDICIAL DISTRICT OF TEXAS
               AT CORPUS CHRISTI–EDINBURG, TEXAS

    McALLEN HOSPITALS, L.P., McALLEN HOSPITALS, L.P. d/b/a
    McALLEN MEDICAL CENTER, McALLEN MEDICAL CENTER,
  McALLEN HOSPITALS, L.P. d/b/a SOUTH TEXAS HEALTH SYSTEM
             AND SOUTH TEXAS HEALTH SYSTEM,
                                              Appellants

                                    vs.

    MARIO RODRIGUEZ AND LUDIVINA IRACHETA, INDIVIDUALLY
     AND AS NEXT FRIENDS OF XXXXX XXXXXXXXX, A MINOR,
                                             Appellees


              APPEAL FROM CAUSE NUMBER C-2334-12-H
    389TH   JUDICIAL DISTRICT COURT, HIDALGO COUNTY, TEXAS
                        JUDGE LETICIA LOPEZ

                          APPELLANTS’ BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

     COME NOW McALLEN HOSPITALS, L.P., McALLEN HOSPITALS, L.P.

d/b/a McALLEN MEDICAL CENTER, McALLEN MEDICAL CENTER,

McALLEN HOSPITALS, L.P. d/b/a SOUTH TEXAS HEALTH SYSTEM and

SOUTH TEXAS HEALTH SYSTEM, Appellants in the above-entitled and

numbered cause, and file this Appellants’ Brief, and for such brief would

respectfully show unto this Honorable Court as follows:

                                    -1-
                                      I.

                         STATEMENT OF FACTS

     A chronology of key events will aid the Court in its review:

August 3, 2012         Appellees filed Plaintiffs’ Original Petition, Chapter 74

                       Expert Report and Request for Disclosure. (C.R. 30-

                       74) The MMC Defendants were not named as

                       defendants or parties in such petition. (Id.)

August 7, 2013         Appellees filed Plaintiffs’ First Amended Original

                       Petition.   (C.R. 80-89)    This is the first pleading

                       asserting health care liability claims against the MMC

                       Defendants. (Id.)      At no time prior to adding

                       Appellants as defendants/parties did Appellees

                       comply with §74.051 of the Texas Civil Practice &

                       Remedies Code. (R.R. Vol. 3, Def. Ex. 5)

August 20, 2013        The MMC Defendants were served with citations and

                       the August 7, 2013 First Amended Original Petition.

                       (R.R. Vol. 3, Def. Ex. 1; R.R. Vol. 2, p. 5) No expert

                       reports were provided or served with the citations.

                       (Id.)


                                     -2-
October 11, 2013   Plaintiffs filed the expert reports of Elizer Nussbaum,

                   M.D. and Susan Engleman, R.N. (C.R. 90-207; R.R.

                   Vol. 3, Def. Ex. 2) Such reports were not served

                   upon Appellants. (Id.) Appellants had not yet made

                   an appearance in this case. (C.R. 208-10) On the

                   same date, Appellees’ counsel provided the same

                   reports to Edward Castillo and Steve Gonzalez, the

                   attorneys of record for Co-Defendant RGV Pediatric

                   Care, P.A. (R.R. Vol. 3, Pl. Ex. 8) Such reports were

                   not provided by certified mail, electronic document

                   transfer or in person. (Id.)

December 5, 2013   One hundred and twenty (120) days passed from the

                   date suit was filed against the MMC Defendants.

                   (C.R. 250 & 401; R.R. Vol. 3, Def. Ex. 8)

January 2, 2014    The MMC Defendants filed their Original Answer.

                   (C.R. 208-10)

January 17, 2014   The attorney for the MMC Defendants was served

                   with the reports of Eliezer Nussbaum, M.D. and

                   Susan G. Engleman, R.N., MSN, CPCN, AC, PNP,


                                 -3-
                         BC, CLCP, by Plaintiffs’ attorney. (R.R. Vol. 2, p. 6;

                         R.R. Vol. 3, Def. Ex. 4)

February 5, 2014         The MMC Defendants filed their Objections to

                         Plaintiffs’ Expert Reports. (C.R. 211-18) In such

                         pleading, Appellants asserted they had not been

                         timely served with any expert reports:            “[t]hese

                         Defendants were not served with these reports until

                         January 22, 2014, more than one hundred and twenty

                         (120) days after the suit was amended to add them as

                         health care liability Defendants.” (Id. p. 214)

June 30, 2015            The MMC Defendants filed their Motion to Disqualify

                         asserting that the attorneys for RGV Pediatric Critical

                         Care, P.A. were representing a party adverse to

                         Appellants in the instant case, while still representing

                         Appellants in other cases.1 (Id.)

July 8, 2015             The trial court entered an Order granting the Motion

                         to Disqualify. (C.R. 247-48)


      1
       These were the same attorneys that were provided with the expert reports of
Dr. Nussbaum and Nurse Engleman by Appellees’ attorneys on or about October 11,
2013.

                                       -4-
July 20, 2015    The MMC Defendants filed their Motion for Dismissal

                 Pursuant to Section 74.351 of the Texas Civil Practice &

                 Remedies Code.      (C.R. 249-54)

July 23, 2015    Appellees filed their Response to the Motion for Dismissal

                 Pursuant to Section 74.351 of the Texas Civil Practice &

                 Remedies Code. (C.R. 255-85)

July 31, 2015    The MMC Defendants filed their First Amended Original

                 Answer. (C.R. 286-98)

August 4, 2015   The MMC Defendants filed their Exhibits in Support of their

                 Motion for Dismissal Pursuant to Section 74.351 of the

                 Texas Civil Practice & Remedies Code. (C.R. 369-401)

August 5, 2015 An evidentiary hearing was held on The MMC Defendants

                 Motion for Dismissal Pursuant to Section 74.351 of the

                 Texas Civil Practice & Remedies Code. (R.R. Vol. 2, pp. 4-

                 128) That same date, the trial court entered an Order

                 denying the Motion to Dismiss. (C.R. 402; App. 1)

August 6, 2015   Appellants timely filed their notice of appeal from the denial

                 of their Motion to Dismiss. (C.R. 403-07)




                                     -5-
                                            II.

                            SUMMARY OF ARGUMENT

       The trial court abused its discretion by denying the MMC Defendants’

Motion for Dismissal Pursuant to Section 74.351 of the Texas Civil Practice

& Remedies Code. Plaintiffs did not serve the statutorily-required expert

reports and curricula vitae on the MMC Defendants or their counsel of record

within 120 days of filing their petition as mandated by Section 74.351.2

Plaintiffs attempt to escape mandatory dismissal by pointing to a number of

other ways they attempted – but failed – to effect service. However, none of

Plaintiffs’ actions – filing the reports with the trial court; providing the reports

to Appellants’ co-defendant’s counsel; providing the report to one of the MMC

Defendants’ insurance companies; or serving the reports on the MMC

Defendants’ counsel on January 17, 2014 – effected timely service on the

MMC Defendants as required by §74.351. Plaintiffs cannot avoid the strict

dismissal mandate of Section 74.351.


       2
         References to Section 74.351 of the Texas Civil Practice and Remedies Code
in this Brief refer to the statutory language effective at the time this suit was filed. The
statute now provides, effective for actions commenced on or after September 1, 2013:
“In a health care liability claim, a claimant shall, not later than the 120th day after the
date each defendant's original answer is filed, serve on that party or the party's
attorney one or more expert reports, with a curriculum vitae of each expert listed in the
report for each physician or health care provider against whom a liability claim is
asserted.” Tex. Civ. Prac. & Rem. Code § 74.351 (emphasis added).

                                            -6-
                                     III.

                                ARGUMENT

                            ISSUE (RESTATED)

      The trial court abused its discretion by denying Appellant’s
      Motion for Dismissal Pursuant to Section 74.351 of the Texas
      Civil Practice and Remedies Code.


A.    This Court reviews the decision below for an abuse of discretion,
      with de novo review of pure matters of law.

      A trial court’s decision on a motion to dismiss a case under Section

74.351 of the Texas Civil Practice and Remedies Code is reviewed for an

abuse of discretion. Am. Transitional Care Ctrs. of Texas, Inc. v. Palacios,

46 S.W.3d 873, 878 (Tex. 2001); Fulp v. Miller, 286 S.W.3d 501, 505 (Tex.

App.–Corpus Christi 2009, no pet.). “A trial court abuses its discretion if it

acts in an arbitrary or unreasonable manner without reference to any guiding

rules or principles.” Walker v. Gutierrez, 111 S.W.3d 56, 62 (Tex. 2003)

(quoting Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42

(Tex. 1985)); see also Garza v. Carlson, 398 S.W.3d 848, 849 (Tex.

App.–Corpus Christi 2012, pet. denied) (citing Palacios, 46 S.W.3d at 878);

Salinas v. Dimas, 310 S.W.3d 106, 108 (Tex. App.–Corpus Christi 2010, pet.

denied) (citing Downer, 701 S.W.2d at 241-42).


                                      -7-
      A trial court has no discretion to determine what the law is or in applying

the law to the facts. Petty v. Churner, 310 S.W.3d 131, 134 (Tex. App–Dallas,

2010, no pet.) (citing Cayton v. Moore, 224 S.W.3d 440, 445 (Tex.

App.–Dallas 2007, no pet.)). The trial court abuses its discretion if it failed to

analyze and determine the law correctly or applied the law incorrectly to the

facts. Id. When the issues presented are purely questions of law, the

appellate court should effectively conduct a de novo review. Id. (citing

Pallares v. Magic Valley Elec. Coop., 267 S.W.3d 67, 69–70 (Tex.

App.–Corpus Christi 2008, pet. denied); Johnson v. City of Fort Worth, 774
S.W.2d 653, 656 (Tex.1989) (holding that “matters of statutory construction

are questions of law for the court to decide rather than issues of fact”)); see

also Martinez v. Gonzales, No. 13-14-00241-CV, 2015 Tex. App. LEXIS 9700,

*3 (Tex. App.–Corpus Christi, Sept. 17, 2015, n.p.h.).



B.    Plaintiffs were required to serve expert reports on the MMC
      Defendants or their attorney no later than December 5, 2015.

      To proceed with a health care liability claim (HCLC), a claimant must

comply with the expert-report requirement of the Texas Medical Liability Act

(TMLA). See Tex. Civ. Prac. & Rem. Code § 74.351; Stockton v. Offenbach,

336 S.W.3d 610, 614 (Tex. 2011). The statute mandates, “[i]n a health care

                                       -8-
liability claim, a claimant shall, not later than the 120th day after the date the

original petition was filed, serve on each party or the party’s attorney one or

more expert reports.” Tex. Civ. Prac. & Rem. Code § 74.351. “Strict

compliance with that provision is mandatory.” Zanchi v. Lane, 408
S.W.3d 373, 376 (Tex. 2013) (emphasis added) (citing Stockton, 336 S.W.3d

at 614).

      If the claimant does not serve an expert report by the statutory
      deadline and the parties have not agreed to extend the deadline,
      the statute requires, with one exception not relevant here,
      dismissal of the claim with prejudice “on the motion of the affected
      physician or health care provider.”

Zanchi, 408 S.W.3d at 376 (citing Tex. Civ. Prac. & Rem.Code 74.351(b)).


      1.     The Petition against Appellants was filed on August 7, 2013.

      Plaintiffs first alleged medical negligence claims against Appellants in

their First Amended Original Petition, filed August 7, 2013.3 (Compare

Plaintiffs’ Original Petition, at C.R. 30-38, with Plaintiffs’ First Amended

Original Petition, at C.R. 80-89) Thus the clock on the 120-day deadline for



      3
          Although Appellees previously asserted “[o]n August 20, 2013 Plaintiffs filed
their First Amended Original Petition, which named the McAllen entities as Defendants
in this action,” (C.R. 256), the clerk’s record leaves no doubt the Plaintiffs’ First
Amended Original Petition was filed on August 7, 2013, not August 20, 2013. (C.R. 80,
89) August 20, 2013, was the date citations were served on Appellants. (R.R. Vol. 3,
Def. Ex. 1)

                                          -9-
the serving of expert reports and curricula vitae on Appellants began on

August 7, 2013.



      2.    The deadline for service of reports was December 5, 2013.

      The 120th day after August 7, 2013, was December 5, 2013. (C.R. 250

& 401; R.R. Vol. 3, Def. Ex. 8) The statute in effect when Appellants were

added to this cause required a health care liability claimant to “not later than

the 120th day after the date the original petition [is] filed, serve on each party

or the party's attorney one or more expert reports.” Tex. Civ. Prac. & Rem.

Code § 74.351; see Owens v. Handyside, No. 01-12-01108-CV, 2015 Tex.

App. LEXIS 10426, *6-7 (Tex. App.–Houston [1st Dist.] Oct. 8, 2015, n.p.h.).

Plaintiffs had to serve the MMC Defendants with expert reports no later than

December 5, 2013.



C.    Filing reports on October 11, 2013, was not service.

      Appellees filed the expert reports of Eliezer Nussbaum, M.D. and Susan

G. Engleman, R.N., MSN, CPCN, AC, PNP, BC, CLCP on October 11, 2013.

(C.R. 90-207; R.R. Vol. 3, Def. Ex. 4) Such reports were not served upon the

MMC Defendants or their attorney on that date. (Id.)


                                       -10-
      The clear language of the statute required Plaintiffs to “serve” the report

upon the MMC Defendants or their attorney. Tex. Civ. Prac. & Rem. Code

§ 74.351(a). Filing expert reports with the trial court does not meet the strict

service requirement of the statute. See Offenbach v. Stockton, 285 S.W.3d
517, 522 (Tex. App.–Dallas 2009), aff'd, 336 S.W.3d 610 (Tex. 2011); see

also Otero v. Alonzo, No. 13-10-00304-CV, 2011 Tex. App. LEXIS 1559, *8

(Tex. App.–Corpus Christi Mar. 3, 2011) (“service may not be accomplished

under section 74.351 by filing a copy of the expert report with the trial court”).

Therefore, filing the expert reports on October 11, 2013, did not meet the

strict requirements of the TMLA.



D.    Plaintiffs were required to serve reports in accordance with Rule
      21a.

      To comply with the TMLA, Plaintiffs had to serve the MMC Defendants

with their expert reports pursuant to Rule 21a.

      1.    The MMC Defendants became parties to the lawsuit on
            August 7, 2013.

      The MMC Defendants became parties to the suit when they were first

named in Plaintiffs’ First Amended Original Petition, filed on August 7, 2013.

Zanchi, 408 S.W.3d at 377. They were served with citation as of August 20,


                                       -11-
2013 (R.R. Vol. 3, Def. Ex. 1). Service of the expert reports after Appellants

were parties and served with citation required that the expert reports be

served in compliance with Rule 21a of the Texas Rules of Civil Procedure.

Fulp, 286 S.W.3d at 510 (“the Legislature intended for claimants to comply

with rule 21a requirements to fulfill the requirements of section 74.351(a)”);

see also Goforth v. Bradshaw, 296 S.W.3d 849, 853 (Tex. App.–Texarkana

2009, no pet.); Univ. of Tex. Health Sci. Ctr. v. Gutierrez, 237 S.W.3d 869,

872 (Tex. App.–Houston [1st Dist.] 2007, pet. denied).



      2.     Rule 21a authorizes only four methods of service.

      This Court has noted:

      Rule 21a authorizes the following four methods for service upon
      a party: (1) delivery in person, by agent, or courier-receipted
      delivery; (2) certified or registered mail; (3) telephonic document
      transfer; or (4) “such other manner as the court in its discretion
      may direct.

Fulp, 286 S.W.3d at 511 (citing Tex. R. Civ. P. 21a). While Rule 21a was

amended, effective January 1, 2014, to permit service by regular mail,4 such

was not effective service in 2013. See Herrera v. Seton Nw. Hosp., 212

      4
         See Lamont A. Jefferson, Trends and Traps in Rules of Civil Procedure, 70 The
Advoc. (Texas) 48, 59 (2015) (“For documents not filed electronically, the notable changes
to Rule 21a are the . . . elimination of the ‘certified or registered’ mail requirement for
traditional mail.”).

                                           -12-
S.W.3d 452, 459 (Tex. App.–Austin 2006, no pet.) (holding that service by

regular mail of an expert report did not comply with Texas Rule of Civil

Procedure 21a and, therefore, the plaintiff did not serve the expert report

within the 120-day period); Kendrick v. Garcia, 171 S.W.3d 698, 704 (Tex.

App.–Eastland 2005, pet. denied) (“Notice by regular mail is not an authorized

method of service under Rule 21a.”) (citing Pessel v. Jenkins, 125 S.W.3d
807, 810 (Tex. App.–Texarkana 2004, no pet.); see also Konasiewicz v.

Lomas, 2015 Tex. App. LEXIS 7853, *18 (Tex. App.–Corpus Christi July 30,

2015) (plaintiff failed to demonstrate service in accordance with Rule 21a

where the record did not show the physician was “served via certified or

registered mail, that the envelopes were postpaid, or that the report was

served on [the doctor] by another approved method”). Therefore, the regular

mailing of an expert report was not a proper manner of service prescribed by

Rule 21a at the time question.



E.   Reports provided to Steve Gonzalez and Edward Castillo were not
     service of reports upon Appellants or Appellants’ counsel.

     Plaintiffs have contended they served the MMC Defendants with the

expert reports on or about October 11, 2013. (C.R. 258)



                                     -13-
      Just one month after seeking and obtaining an extension of time
      for McAllen to file its original answer, McAllen’s counsel agreed,
      in writing, to accept service of Plaintiffs’ Chapter 74 expert
      reports, which were timely and properly filed and served only fifty
      two (52) days into the 120-day period for such service.

(C.R. 258-265) However, there are several inaccuracies and problems with

such assertion.



      1.    Neither Steve Gonzalez nor Edward Castillo were attorneys
            of record for the MMC Defendants.

      Plaintiffs’ counsel asserts, “McAllen’s counsel agreed, in writing, to

accept service of Plaintiffs’ Chapter 74 expert reports.” (C.R. 258) In support

of this contention, Plaintiffs provided the trial court with a letter signed by both

Edward Castillo and Joe Alexander. (C.R. 264-65; R.R. Vol. 3, Pl. Ex. 8; App.

2) The trial court’s docket sheet shows Steve Gonzalez and Edward Castillo

were attorneys of record for RGV Pediatric Critical Care, P.A., not the MMC

Defendants. (C.R. 8-29) Prior to Ronald G. Hole entering an appearance for

Appellants (C.R. 208-10), there was never any “designation of attorney in

charge”; designation of “attorneys of record”; nor was there any answer,

motion or pleading on behalf of the MMC Defendants, or any one of them,

filed by Steve Gonzalez or Edward Castillo. (C.R. 8-29) Likewise, there is no

indication in the trial court’s file of any assertion being made by such

                                       -14-
attorneys that they were ever acting as attorneys of record for the MMC

Defendants in the trial court prior to the hearing on Appellants’ motion to

dismiss. (Id.)

      During the hearing on Appellants’ motion to dismiss, Christine

Gaitan-Valdez, the System Risk Management Director for McAllen Medical

Center testified:

      Q.    And in this particular case, who was the
            outside counsel that was retained to
            represent McAllen MedicalCenter?

      A.    When?

      Q.    At any time.

      A.    Ron Hole.

      Q.    Okay. And -- with the firm of Hole and
            Alvarez,L.L.P.?

      A.    Yes.

      Q.    And was there ever any other attorney
            retained to represent McAllen Medical Center
            in connection with this case?

      A.    Most recently Russ, Russell Schell.

      Q.    Okay. And was that with the firm of Schell
            Cooley, L.L.P.?

      A.    Yes.




                                   -15-
      Q.    Okay. Have any other attorneys ever been
            retained to represent McAllen Medical Center in
            connection with this case?

      A.    No.

      * * *

      Q.    Okay. In this case, did you ever select the Law
            Firm of Gonzalez Castillo or Steve Gonzalez or
            Mr. Castillo to represent McAllen Medical
            Center in connection with this case?

      A.    No.


(R.R. Vol. 2, pp. 10-11, 14) The evidence before the trial court supports only

one proposition: Mr. Gonzalez and Mr. Castillo were never attorneys of

record for the MMC Defendants in this case.

      Also, nothing in any of the documents admitted into evidence at the

hearing, including the documents from the insurance company (which were

clearly hearsay, not properly authenticated and objected to on those bases

– R.R. Vol.2, p. 84-85), indicate that either Mr. Gonzalez or Mr. Castillo was

ever retained by the insurance company to represent the MMC Defendants

in connection with the underlying medical negligence case. At best, one of

the e-mails from the insurance company indicates:

      As you and I discussed, in the event MMC is involved at a later
      date, it appears that the JUA coverage would be applicable and


                                     -16-
      we would certainly want you there for the defense. I appreciate
      you keeping that option available.

(R.R. Vol. 3, Pl. Ex. 2-1) (emphasis added) Another e-mail comments:

      Once I have received the served documents and had an
      opportunity to review them in conjunction with the JUA policy, I
      will contact you and/or Steve to discuss the status of the PA’s
      MSJ and the possible formal assignment of defense.

(R.R. Vol. 3, Pl. Ex. 2-2) (emphasis added) As an aside, the insurance

company also noted:

      Also, as you know, JUA has a strict policy of not waiving any
      statutory defenses, i.e. the 120-day expert report deadline.

Id.

In summary, neither Steve Gonzalez nor Edward Castillo were retained to

represent Appellants at the time of the alleged agreement to accept service

of the expert reports.



      2.    The MMC Defendants did not agree to extend the deadline to
            serve expert reports.

      Review of the court’s record reveals no evidence of any agreement by

the MMC Defendants to extend the deadline to serve expert reports.

Moreover, at the time the MMC Defendants filed their Motion to Dismiss, there

was nothing in the court’s record evidencing an agreement for any person,


                                    -17-
attorney, party or entity to accept the expert reports for the MMC Defendants.

(C.R. 8-29) All Rule 11 Agreements entered into during this case have been

included in the Clerk’s Record. (C.R. pp. 75-76; 77-79; 225-27) None of

these Rule 11 Agreements relate to or concern the authorization of any

person, entity or attorney to accept the §74.351 reports on behalf of the MMC

Defendants.

      Rule 11 of the Texas Rules of Civil Procedure provides:

      Unless otherwise provided in these rules, no agreement between
      attorneys or parties touching any suit pending will be enforced
      unless it be in writing, signed and filed with the papers as part of
      the record, or unless it be made in open court and entered of
      record.

Tex. R. Civ. P. 11. This rule has existed since 1840 and has contained the

filing requirement since 1877. See Kennedy v. Hyde, 682 S.W.2d 525, 526

(Tex.1984) (tracing the history of Rule 11). The rationale for the rule is

straightforward:

      Agreements of counsel, respecting the disposition of causes,
      which are merely verbal, are very liable to be misconstrued or
      forgotten, and to beget misunderstandings and controversies; and
      hence there is great propriety in the rule which requires that all
      agreements of counsel respecting their causes shall be in
      writing, and if not, the court will not enforce them. They will
      then speak for themselves, and the court can judge of their
      import, and proceed to act upon them with safety. The rule is a
      salutary one, and ought to be adhered to whenever counsel
      disagree as to what has transpired between them.

                                      -18-
Birdwell v. Cox, 18 Tex. 535, 537 (1857) (emphasis added); see also Padilla

v. LaFrance, 907 S.W.2d 454, 459-60 (Tex. 1995).

      In the instant case, there was no Rule 11 Agreement authorizing a

co-defendant’s attorney (who was later disqualified for representing an

adverse party to the MMC Defendants at the same time it represented the

MMC Defendants in non-related cases – C.R. pp. 247-48) to accept service

of the expert reports for the MMC Defendants. If Plaintiffs wanted to serve

the expert reports on the MMC Defendants before the MMC Defendants

answered or otherwise entered an appearance, Plaintiffs could have served

the reports as they served their First Amended Original Petition. Alternatively,

if Plaintiffs wanted a binding agreement with the MMC Defendants to allow

Steve Gonzalez or Edward Castillo to accept service of the reports for them,

they could have obtained a Rule 11 Agreement, signed by the MMC

Defendants, granting such authorization. This they did not do.


      3.    Appellees’ exhibits do not evidence service of reports on the
            MMC Defendants.

      Appellees contend Exhibits A-C to their response (which were

introduced during the hearing as Plaintiffs’ Exhibits 6, 9 and 8 respectively)

demonstrate that service of expert reports was timely accomplished on the


                                      -19-
MMC Defendants.       However, such documents only show that Plaintiffs’

counsel and counsel for an adverse co-defendant, RGV Pediatric Critical

Care, P.A., engaged in some communications attempting to create a

circumstance that could allow Steve Gonzalez to represent the MMC

Defendants in the future should his current client, RGV Pediatric Critical Care,

P.A., be dismissed from the lawsuit. (R.R. Vol. 3, Pl. Ex. 2)

      After Steve Gonzalez requested an extension of time for the MMC

Defendants to file an answer, Plaintiff’s counsel e-mailed Steve Gonzalez

advising of his assumption that Mr. Gonzalez could accept service of the

expert reports on behalf of the MMC Defendants. (R.R. Vol. 3, Pl. Ex. 7)

Eventually, Mr. Castillo advised Mr. Alexander he could accept service of the

reports. (R.R. Vol. 3, Pl. Exs. 2 & 8)

      However, the testimony at the hearing and the documents entered into

evidence during the hearing make clear that the MMC Defendants never

authorized Mr. Castillo or Mr. Gonzalez to accept service of the expert reports

on their behalf. (R.R. Vol. 2, pp. 11-14; R.R. Vol. 2, Def. Ex. 6) At best, Mr.

Gonzalez and Mr. Castillo checked with one of the MMC Defendants’

insurance carriers; but there is no evidence the carrier could accept service

of the expert reports for the MMC Defendants or to permit another to accept


                                      -20-
the reports. No evidence was offered at the hearing from any insurance

carrier representative to support the carrier having authority to allow an

attorney to waive the protections of §74.351. Nothing in the contract of

insurance (R.R. Vol. 3, Pl. Ex. 4) specifically authorizes, allows or grants any

insurance company employee, carrier, attorney or representative to agree to

accept expert reports in violation of the mandates of §74.351. Moreover,

there is nothing to suggest that any authority the carrier might have to accept

service of the expert reports could be delegated to another person, entity or

attorney without the consent of the insured. More importantly, however, the

statute requires that the reports be served upon the party or the party’s

attorney, not the party’s insurance company. The insurance company for the

party cannot be served with the reports on behalf of the health care provider.

See Section F infra.



      4.    The reports were not even served on Edward Castillo.

      Despite the major problems noted above, there is also a serious

problem with Plaintiffs’ contention that they served the MMC Defendants by

serving the §74.351 reports on Edward Castillo. Assuming arguendo the

attorney for Appellants’ co-defendant was authorized by the MMC Defendants


                                      -21-
to accept service of the expert reports on their behalf, such reports were not

served on Edward Castillo. Instead, such reports were provided to Mr.

Castillo by regular mail.

      At the time of the provision of the reports in question to Mr. Castillo,

regular mail was not an acceptable method of service under Rule 21a of the

Texas Rules of Civil Procedure. See Section D(2) supra. The reports were

not sent to Mr. Gonzalez and Mr. Castillo by certified or registered mail, by

personal or courier delivery or by telephonic document transfer. As such,

there was no service of the reports.



      5.    Fulp is dispositive of this case.

      This Court’s decision in Fulp v. Miller, 286 S.W.3d 501 (Tex.

App.–Corpus Christi, 2009, no pet.), is squarely on point and dispositive. In

that case, Miller’s attorney, Preston Henrichson, served another attorney, Rick

Lyde, with expert reports in a manner consistent with Rule 21a. Id. at 511.

However, Steve Gonzalez, not Rick Lyde, filed the hospital's original answer

to Miller’s petition as the hospital’s first appearance in this case. Id. Rick

Lyde, it was determined, represented the same hospital in connection with

another case in which Preston Henrichson was involved. Id. at 511-12.


                                       -22-
      This Court found that, as Gonzalez was the attorney in charge, having

made the hospital’s initial appearance, Miller was required to serve the expert

reports on Gonzalez, in compliance with Rules 8 and 21a. Id. Even though

Mr. Lyde represented the hospital in an unrelated medical malpractice case,

and even though Mr. Henrichson served his expert reports on Lyde under the

assumption that Lyde represented the hospital, this Court held, “[c]learly,

Miller failed to comply with rule 8 and, in turn, did not comply with section

74.351(a).” Id. at 512 (citing Tex. R. Civ. P. 8; Tex. Civ. Prac. & Rem.Code

§ 74.351(a)). As a result, this Court concluded

      the trial court abused its discretion in denying the Hospital's
      motion to dismiss. Section 74.351(b) requires that the trial court
      dismiss Miller’s claims as to the Hospital with prejudice and award
      the Hospital attorney’s fees and costs of court.

Id. (citing Tex. Civ. Prac. & Rem.Code. § 74.351(b)).



F.    The insurance carrier receiving copies of the report is insufficient
      to comply with the strict requirements of Section 74.351.

      Appellees also contend the MMC Defendants were timely served with

the expert reports because their insurance carrier received copies of the

reports before the 120-day deadline. Not only is the position refuted by the

clear statutory language – requiring service on either the party or its attorney


                                      -23-
– but has been soundly rejected. See Offenbach, 285 S.W.3d at 521 (“the

plain language of the statute requires the expert report to be served ‘on each

party or the party’s attorney,’ and does not authorize service on a party’s

insurance carrier”). As such, Appellees suggestion that the MMC Defendants’

insurance carrier received the reports during the 120-day window is of no

moment.



G.    Service of reports on January 17, 2014 was untimely.

      Plaintiffs’ attorney served their purported expert reports on the MMC

Defendants’ attorney on January 17, 2014, via regular mail. (C.R. 266-67;

R.R. Vol. 3, Def. Ex. 4) Service by regular mail complied with Rule 21a, as

amended, in January 2014. However, such service was untimely as the 120-

day deadline expired on December 5, 2013.

      A claimant must comply with Chapter 74 of the Civil Practice and
      Remedies Code, when asserting a health care liability claim.
      Among the statute’s requirements is the expert report
      requirement, which directs a claimant to “serve” an expert report
      and the expert's curriculum vitae on each party or party's attorney
      within 120 days of filing suit. Compliance with this provision is
      mandatory; the claimant must serve an expert report to proceed
      with a health care liability claim. If the claimant has not served the
      expert report by the statutory deadline and the parties have not
      agreed to extend that deadline, “the court, on the motion of the
      affected physician or health care provider, shall, subject to [an
      exception not relevant here], dismiss the claim with prejudice.

                                       -24-
Stockton, 336 S.W.3d at 614-15 (quoting Tex. Civ. Prac. & Rem. Code

§74.351) (internal citations and footnotes omitted). It is undisputed that the

MMC Defendants did not actually receive a copy of the expert reports prior to

the 120-day deadline. (R.R. Vol. 2, p. 11) Thus, the health care liability claim

asserted against the MMC Defendants must be dismissed with prejudice.

                                      V.

                               CONCLUSIONS

      Quite simply, Plaintiffs failed to timely serve an expert report.

Consequently, the MMC Defendants are entitled to dismissal of Plaintiffs’

claims and an award of a reasonable and necessary attorney’s fees. The trial

court clearly failed to correctly apply the law when it denied the MMC

Defendants’ Motion for Dismissal. Accordingly, this Court should reverse the

order of the trial court and should remand the case with instructions that

Plaintiffs’ claims against the MMC Defendants should be dismissed with

prejudice and an award of attorneys’ fees and costs incurred be awarded to

the MMC Defendants.




                                      -25-
                                      VI.

                                   PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellants McALLEN

HOSPITALS, L.P., McALLEN HOSPITALS, L.P. d/b/a McALLEN MEDICAL

CENTER, McALLEN MEDICAL CENTER, McALLEN HOSPITALS, L.P. d/b/a

SOUTH TEXAS HEALTH SYSTEM and SOUTH TEXAS HEALTH SYSTEM

prays that the order denying Defendants McAllen Hospitals, L.P.; McAllen

Hospitals, L.P. d/b/a McAllen Medical Center; McAllen Medical Center;

McAllen Hospitals, L.P. d/b/a South Texas Health System; and South Texas

Health System’s Motion for Dismissal Pursuant to Section 74.351 of the

Texas Civil Practice and Remedies Code be reversed; that this Court remand

the case with instructions for the trial court to enter an order that dismisses

Appellees’ causes of action against Appellants with prejudice; and that

awards Appellants the attorneys’ fees they are entitled to recover, as prayed

for hereinabove, and that this Court grant Appellants such other and further

relief to which they may be justly entitled.




                                      -26-
                                    Respectfully submitted,
                                    HOLE & ALVAREZ, L.L.P.
                                    P. O. Box 720547
                                    McAllen, Texas 78504
                                    Telephone No.: (956) 631-2891
                                    Telecopier No.: (956) 631-2415


                                    By:        /s/ Ronald G. Hole
                                             Ronald G. Hole
                                             State Bar No. 09834200
                                             ATTORNEYS FOR APPELLANTS
                                             MCALLEN HOSPITALS, L.P.;
                                             MCALLEN HOSPITALS, L.P.
                                             D/B/A MCALLEN MEDICAL
                                             CENTER; MCALLEN MEDICAL
                                             CENTER; MCALLEN HOSPITALS,
                                             L.P. D/B/A SOUTH TEXAS
                                             HEALTH SYSTEM; AND SOUTH
                                             TEXAS HEALTH SYSTEM


                     CERTIFICATE OF COMPLIANCE

       In compliance with Tex.R.App.P. 9.4(i)(3), I, Ronald G. Hole, hereby
certify that this brief contains 5,071 words. I have relied on the word count of
the computer program used to prepare this document, WordPerfect Office
11®.


                                              /s/ Ronald G. Hole
                                             Ronald G. Hole




                                      -27-
                       CERTIFICATE OF SERVICE

      I, Ronald G. Hole, hereby certify that a true and correct copy of the
above Appellants’ Brief has, on this the 2nd day of November 2015, been
served via electronic transfer through an online filing service, to the
following counsel of record

Attorneys for Plaintiffs                  Attorneys for Defendants Hugo F.
Mario Rodriguez and Ludivina Iracheta,    Carvajal, M.D., Texas Inpatient
Individually and as Next Friends of       Pediatrics, P.A., Texas Pedicare,
XXXX XXXXXXXXXXXX, XX., a Minor           P.A., South Texas Urgent Care,
Russell S. Post                           P.L.L.C. d/b/a North Central Urgent
Patrice B. Childress                      Care and Comp. Urgent Care, P.A.
Beck\Redden LLP                           Douglas M. Kennedy
1221 McKinney Street, Suite 4500          Brin & Brin, P.C.
Houston, Texas 77010                      623 I-H 10 West
E-Mail: rpost@beckredden.com              San Antonio, Texas 78201
E-Mail: pchildress@beckredden.com         E-Mail: dkennedy@brinandbrin.com

Joseph R. Alexander, Jr.                  Attorneys for Defendants
Mithoff Law Firm                          RGV Pediatric Critical Care, P.A.
Penthouse, One Allen Center               W. Richard Wagner
500 Dallas, Suite 3450                    Wagner Cario, LLP
Houston, Texas 77002                      7705 Broadway
E-Mail: jalexander@mithofflaw.com         San Antonio, Texas 78209
                                          E-Mail: rwagner@wagnercario.com
Brent Cordell
Smith & Hassler                           Co-Counsel for Defendants
1445 North Loop West, Suite 700           McAllen Hospitals, L.P., McAllen
Houston, Texas 77008                      Hospitals, L.P. d/b/a McAllen
E-Mail:                                   Medical Center, McAllen Medical
brentcordell@smithhassler.com             Center, McAllen Hospitals, L.P.
                                          d/b/a South Texas Health System
Viola G. Garza                            and South Texas Health System
Cowen & Garza, LLP                        Russell W. Schell
506 E. Dove Avenue                        Schell Cooley LLP
McAllen, Texas 78504                      15455 Dallas Parkway, Suite 550
E-Mail: viola@cowengarza.com              Addison, Texas 75001
                                          E-Mail: Rschell@schellcooley.com
                                   -28-
Guardian Ad Litem
Eloy Sepulveda
Attorney at Law
716 South Texas Blvd.
Weslaco, Texas 78596
E-Mail: sepulveda.law@gmail.com


                                            /s/ Ronald G. Hole
BCC:ROD-MMC\APP                          Ronald G. Hole




                                  -29-
APPENDIX




   -30-
              INDEX OF APPENDIX

Tab 1   Order Denying McAllen Hospital Defendants’ Motion
        to Dismiss, entered on August 5, 2015

Tab 2   Letter between Plaintiffs’ Counsel and Co-Defendant’s
        Counsel dated October 11, 2013 (Plaintiffs’ Exhibit No.
        8)

Tab 3   TEX. CIV. PRAC. & REM. §74.351(Vernon Supp. 2003)




                           -31-
                                  CAUSE NO. C-2334-12-H

MARIO 1. RODRIGUEZ AND LIDUVINA   §                        IN THE DISTRICT COURT
                                  §
IRACHET A, Individually and as Next Friends
Of XXXXX XXXXXX XXXXXXXXX, XX,    §
A MINOR                           §
     Plaintiffs                   §
                                  §
vs.                               §                        389 th JUDICIAL ])lSTRICT
                                  §
HUGO F. CARVAJAL, M.D.; TEXAS     §
INPATIENT PEDIATRICS, P.A.; TEXAS §
PEDICARE, P.A.; RGV PEDIATRIC     §
CRITICAL CARE, P.A.; SOUTH TEXAS  §
URGENT CARE, PLLC d/b/a NORTH     §
CENTRAL URGENT CARE; and          §
COMPREHENSIVE URGENCT CARE, P.A. §
      Defendants                  §                        HIDALGO COUNTY, TEXAS.



  ORDER DENYING McALLEN HOSPITAL DEFENDANTS' MOTION TO DISMISS


       CAME ON FOR HEARING this day McAllen Hospital Defendants' Motion to Dismiss

and after considering the motion, the responses, the argument of counsel and the applicable law,

this comi is of the opinion that McAllen Hospital Defendants' Motion to Dismiss should be

DENIED; it is therefore

       ORDERED that McAllen Hospital Defendants' Motion to Dismiss be and is hereby




               ,20        .

       Signed this   S"-- day o~        tA!bo        15
                                                     MITHOFF LAW


                                                                                                  ONR AU,EN CENTER
RICHARD Wi\lUtEN MITHOllll ,      P,C.
                                                                                              }'eNTHOUSE SUITE .3450
JANm   t,   JORDII.N
                                                                                                  500 OhLLAS STREET
SHERIF. Pons BECKMAN
                                                                                              HOUSTON, fiXAS 77002
JOSEPH R. ALEXANDER. IR.
WARNER V. HOCKER
                                                                                              TE!.EPHONJl. 713-654-1122
                                                                                              FACSIMILE 713-139-8085
OF COUNSEL
                WU.J.JJsM   J. STRADLE.Y                                                      www.mithofflaw.com
                DAVID H. BURROW
                                                      October 11, 2013


       Mr. Steve Gonzales
       Mr. Edward Castillo
       GONZALEZ & CASTILLO, LLP
       1317 E. Quebec Avenue
       Mcallen, Texas 78503

                   Re:         Cause No. C-2334-12-H; Mario 1. Rodriguez and Ludivina Iracheta,
                               Individually and as Next Friends of Mario Isaias Rodriguez, Jr., A Minor v.
                               Hugo F. Carvajal, MD., el aZ.; in the 389110 District COUlt of Hidalgo County,
                               Texas

       Steve and Edward:

                   Attached please tind the following regarding the above referenced matter:

                       1.      Report of Eliezer Nussbaum, M.D., dated October 9, 2013, and curriculUln
                               vitae tiled pursuant to Tex. Civ. Prac. & Rem. Code § 74.351; and

                   2.          Report of Susan Englemen, R.N., dated October 2,2013, and cuniculum vitae
                               tiled pursuant to Tex. Civ. Pmc. & Rem. Code § 74.351.

              This will confirm that you have been authorized by McALLEN HOSPITALS, L.P.,
       McALLEN HOSPITALS, L.P, d/b/a McALLEN MEDICAL CENTER, McAlLEN
       MEDICAL CENTER, McALLEN HOSPITALS, L.P. d/b/a SOUTH TEXAS HEALTH
       SYSTEM and SOUTH TEXAS HEALTH SYSTEM to accept service of the above expert
       repOlts and curricula vitae from Plaintiffs MARIO 1. ROmUGUEZ and LUmVINA
       IRACHETA, Individually and as Next Friends of MARlO ISAIAS RODRIGUEZ, JR" A
       Minor, as required by Civil Practice and Remedies Code Section 74.351.
Mr. Steve Gonzales
Mr. Edward Castillo
October 11,2013
page -2-


       This will also ac1mowledge and confirm that these repolis and cunicula vitae have
been received by you on behalf ofMcALLENHOSPITALS, L.P., McALLEN HOSPITALS,
L.P. d/b/a McALLEN MEDICAL CENTER, McALLEN MEDICAL CENTER, McALLEN
HOSPITALS, L.P. d/b/a SOUTH TEXAS HEALTH SYSTEM and SOUTH TEXAS
HEALTn SYSTEM, and that such receipt by you constitutes proper service on such entities
as required by Civil Practice and Remedies Code Section 74.351.

       Please acknowledge that you have been authorized to accept service of these reports
and curricula vitae on behalf of McALLEN HOSPITALS, L.P., McALLEN HOSPITALS,
L.P. d/b/a McALLEN MEDICAL CENTER, McALLEN MEDICAL CENTER, McALLEN
HOSPITALS, L.P. d/b/a SOUTH TEXAS HEALTH SYSTEM and SOUTH TEXAS
I-lEALTn SYSTEM by siglling below and returning to the undersigned.

       Thank you very much.

                                         Sincerely,

                                           11 OFF LAW FIRM



                                                  . Alexander, Jr.



    'Ii~~ED TO ACCEPT SERVICE AS DESCRIBED ABOVE:




  . Steve Gonzales
Mr. Edward Castillo



JRAltmd
Enclosures
§ 74.351. Expert Report, TX CIV PRAC & REM § 74.351




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 4. Liability in Tort
         Chapter 74. Medical Liability (Refs & Annos)
           Subchapter H. Procedural Provisions (Refs & Annos)

                            This section has been updated. Click here for the updated version.

                                     V.T.C.A., Civil Practice & Remedies Code § 74.351

                                                    § 74.351. Expert Report

                                      Effective: September 1, 2005 to August 31, 2013


(a) In a health care liability claim, a claimant shall, not later than the 120th day after the date the original petition was filed,
serve on each party or the party's attorney one or more expert reports, with a curriculum vitae of each expert listed in the
report for each physician or health care provider against whom a liability claim is asserted. The date for serving the report may
be extended by written agreement of the affected parties. Each defendant physician or health care provider whose conduct is
implicated in a report must file and serve any objection to the sufficiency of the report not later than the 21st day after the date
it was served, failing which all objections are waived.


(b) If, as to a defendant physician or health care provider, an expert report has not been served within the period specified
by Subsection (a), the court, on the motion of the affected physician or health care provider, shall, subject to Subsection (c),
enter an order that:


  (1) awards to the affected physician or health care provider reasonable attorney's fees and costs of court incurred by the
  physician or health care provider; and


  (2) dismisses the claim with respect to the physician or health care provider, with prejudice to the refiling of the claim.


(c) If an expert report has not been served within the period specified by Subsection (a) because elements of the report are found
deficient, the court may grant one 30-day extension to the claimant in order to cure the deficiency. If the claimant does not
receive notice of the court's ruling granting the extension until after the 120-day deadline has passed, then the 30-day extension
shall run from the date the plaintiff first received the notice.


(d) to (h) [Subsections (d)-(h) reserved]


(i) Notwithstanding any other provision of this section, a claimant may satisfy any requirement of this section for serving an
expert report by serving reports of separate experts regarding different physicians or health care providers or regarding different
issues arising from the conduct of a physician or health care provider, such as issues of liability and causation. Nothing in
this section shall be construed to mean that a single expert must address all liability and causation issues with respect to all
physicians or health care providers or with respect to both liability and causation issues for a physician or health care provider.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              1
§ 74.351. Expert Report, TX CIV PRAC & REM § 74.351




(j) Nothing in this section shall be construed to require the serving of an expert report regarding any issue other than an issue
relating to liability or causation.


(k) Subject to Subsection (t), an expert report served under this section:


  (1) is not admissible in evidence by any party;


  (2) shall not be used in a deposition, trial, or other proceeding; and


  (3) shall not be referred to by any party during the course of the action for any purpose.


(l) A court shall grant a motion challenging the adequacy of an expert report only if it appears to the court, after hearing, that
the report does not represent an objective good faith effort to comply with the definition of an expert report in Subsection (r)(6).


(m) to (q) [Subsections (m)-(q) reserved]


(r) In this section:


  (1) “Affected parties” means the claimant and the physician or health care provider who are directly affected by an act or
  agreement required or permitted by this section and does not include other parties to an action who are not directly affected
  by that particular act or agreement.


  (2) “Claim” means a health care liability claim.


  (3) [reserved]


  (4) “Defendant” means a physician or health care provider against whom a health care liability claim is asserted. The term
  includes a third-party defendant, cross-defendant, or counterdefendant.


  (5) “Expert” means:


     (A) with respect to a person giving opinion testimony regarding whether a physician departed from accepted standards of
     medical care, an expert qualified to testify under the requirements of Section 74.401;


     (B) with respect to a person giving opinion testimony regarding whether a health care provider departed from accepted
     standards of health care, an expert qualified to testify under the requirements of Section 74.402;




                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             2
§ 74.351. Expert Report, TX CIV PRAC & REM § 74.351




     (C) with respect to a person giving opinion testimony about the causal relationship between the injury, harm, or damages
     claimed and the alleged departure from the applicable standard of care in any health care liability claim, a physician who
     is otherwise qualified to render opinions on such causal relationship under the Texas Rules of Evidence;


     (D) with respect to a person giving opinion testimony about the causal relationship between the injury, harm, or damages
     claimed and the alleged departure from the applicable standard of care for a dentist, a dentist or physician who is otherwise
     qualified to render opinions on such causal relationship under the Texas Rules of Evidence; or


     (E) with respect to a person giving opinion testimony about the causal relationship between the injury, harm, or damages
     claimed and the alleged departure from the applicable standard of care for a podiatrist, a podiatrist or physician who is
     otherwise qualified to render opinions on such causal relationship under the Texas Rules of Evidence.


  (6) “Expert report” means a written report by an expert that provides a fair summary of the expert's opinions as of the date
  of the report regarding applicable standards of care, the manner in which the care rendered by the physician or health care
  provider failed to meet the standards, and the causal relationship between that failure and the injury, harm, or damages
  claimed.


(s) Until a claimant has served the expert report and curriculum vitae as required by Subsection (a), all discovery in a health
care liability claim is stayed except for the acquisition by the claimant of information, including medical or hospital records or
other documents or tangible things, related to the patient's health care through:


  (1) written discovery as defined in Rule 192.7, Texas Rules of Civil Procedure;


  (2) depositions on written questions under Rule 200, Texas Rules of Civil Procedure; and


  (3) discovery from nonparties under Rule 205, Texas Rules of Civil Procedure.


(t) If an expert report is used by the claimant in the course of the action for any purpose other than to meet the service requirement
of Subsection (a), the restrictions imposed by Subsection (k) on use of the expert report by any party are waived.


(u) Notwithstanding any other provision of this section, after a claim is filed all claimants, collectively, may take not more than
two depositions before the expert report is served as required by Subsection (a).


Credits
Added by Acts 2003, 78th Leg., ch. 204, § 10.01, eff. Sept. 1, 2003. Amended by Acts 2005, 79th Leg., ch. 635, § 1, eff.
Sept. 1, 2005.

V. T. C. A., Civil Practice & Remedies Code § 74.351, TX CIV PRAC & REM § 74.351
Current through the end of the 2015 Regular Session of the 84th Legislature

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    3